 



EXHIBIT 10.44
SECOND AMENDMENT TO OEM PURCHASE AGREEMENT
     This Second Amendment (the “Amendment”) is made as of February 14, 2005, by
and between Cardiac Science, Inc., a Delaware corporation (“Supplier” or
“Cardiac Science” or “CSI”), a medical device developer and manufacturer of
automated external defibrillators having its principal place of business at 1900
Main Street, Irvine, CA 92614 and GE Medical Systems Information Technologies,
Inc., a Wisconsin corporation (“GEMS-IT”), having its principal place of
business at 8200 W. Tower Avenue, Milwaukee, WI 53223. CSI and GEMS-IT may each
be referred to herein as a “Party” and collectively, the “Parties”.
WITNESSETH:
     WHEREAS, CSI and GEMS-IT are parties to an OEM Purchase Agreement dated
July 29, 2003 and Amendment One to OEM Purchase Agreement dated August 10, 2004
(collectively, the “OEM Purchase Agreement”).
     WHEREAS, CSI and GEMS-IT desire to supplement and amend the OEM Purchase
Agreement as set forth herein.
     NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, it is
agreed as follows:
     1. Construction. Except as provided in this Amendment, the terms and
conditions set forth in the OEM Purchase Agreement shall remain unaffected by
execution of this Amendment. To the extent any provisions or terms set forth in
this Amendment conflict with the terms set forth in the OEM Purchase Agreement,
the terms set forth in this Amendment shall govern and control. Terms not
otherwise defined herein, shall have the meanings set forth in the OEM Purchase
Agreement. This Amendment amends the OEM Purchase Agreement and not the OEM
Purchase and Supply Agreement entered into by the Parties on July 29, 2003.

 



--------------------------------------------------------------------------------



 



     2. CSI Roles and Responsibilities. To further define the role of CSI, and
to more explicitly set forth CSI’s responsibilities and obligations with respect
to the OEM Purchase Agreement and the OEM Products, the Parties agree that CSI
shall be responsible for tracking all OEM Products (as defined in Exhibit A to
the OEM Purchase and Supply Agreement) sold by GEMS-IT in the United States, in
accordance with 21 C.F.R. 821. As the manufacturer of the OEM Products, CSI is
solely responsible for establishing records that accurately match end users with
each of the OEM Products. CSI is also responsible for establishing such records
and maintaining them for accessories that are trackable per 21 C.F.R. 821. CSI
shall keep these records current and up-to-date over the life of each OEM
Product, according to FDA rules and regulations. Additionally, CSI will
implement audits of the tracking system per 21 C.F.R. 821 and make records of
the audit finds available to GEMS-IT upon request. CSI releases GEMS-IT, and
agrees to indemnify, defend and hold GEMS-IT harmless, from any obligation to
maintain such records of its own, and from any damages resulting from failure to
comply with statutory or regulatory requirements with respect thereto. In the
event the FDA requests records in connection with an audit or if there is a
recall of an OEM Product and such records are requested, CSI will rely on its
internal processes and compliance procedures to respond appropriately and
according to its obligations, as set forth herein and in the OEM Purchase
Agreement. GEMS-IT will share all customer contact information with CSI for the
purpose of: (a) direct order fulfillment by CSI from its manufacturing facility,
and (b) device tracking.
     3. Governing Law. The validity, construction, performance and
enforceability of this Amendment shall be governed in all respects by the laws
of the State of New Jersey, without reference to the choice-of-law provisions
thereof.

2



--------------------------------------------------------------------------------



 



     4. Counterparts; Facsimile. This Amendment may be executed simultaneously
in multiple counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same instrument. Execution and
delivery of this Amendment by exchange of facsimile copies bearing the facsimile
signature of a party hereto shall constitute a valid and binding execution and
delivery of this Amendment by such party. Such facsimile copies shall constitute
enforceable original documents.
     5. Severability. In the event any provision of this Amendment shall be
determined to be invalid or unenforceable under applicable law, all other
provisions of this Amendment shall continue in full force and effect unless such
invalidity or unenforceability causes substantial deviation from the underlying
intent of the parties expressed in this Amendment or unless the invalid or
unenforceable provisions comprise an integral part of, or in inseparable from,
the remainder of this Amendment. If this Amendment continues in full force and
effect as provided above, the parties shall replace the invalid provision with a
valid provision which corresponds as far as possible to the spirit and purpose
of the invalid provision.
     6. Interpretation. This Amendment has been negotiated at arm’s length and
between persons sophisticated and knowledgeable in the matters dealt with in
this Amendment. Each party has been represented by experienced and knowledgeable
legal counsel. Accordingly, any rule of law or legal decision that would require
interpretation of any ambiguities in this Amendment against the party that has
drafted it is not applicable and is waived. The provisions of this Amendment
shall be interpreted in a reasonable manner to effect the purposes of the
parties and this Amendment.
     7. Entire Agreement. The terms of this Amendment are intended by the
parties to be the final expression of their agreement with respect to the
subject matter hereof and may not be

3



--------------------------------------------------------------------------------



 



contradicted by evidence of any prior or contemporaneous agreement. The parties
further intend that this Amendment constitute the complete and exclusive
statement of its terms and shall supersede any prior agreement with respect to
the subject matter hereof.
     8. Headings. The article and section headings contained in this Amendment
are for reference purposes only and will not affect in any way the meaning or
interpretation of this Amendment.
          IN WITNESS WHEREOF, the parties have caused this Agreement to be
signed by their thereunto duly authorized representatives as of the date first
above written.

                              Cardiac Science, Inc.       GE Medical Systems    
        Information Technologies, Inc.
 
                           
By:
  /s/ Raymond W. Cohen       By:   /s/ Matthias Weber            
Name:
 
 
Raymond W. Cohen       Name:  
 
Matthias Weber            
Title:
  Chairman and CEO       Title:   Vice President & General Manager
Cardiology Systems            

4